Exhibit 10.5

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of January 9, 2013,
is made by and between Be Active Holdings, Inc. a Delaware corporation
(“Seller”), and each of the individuals listed under the heading “Buyers” on the
signature page hereto (collectively, “Buyers”).

RECITALS

A. Seller owns all of the issued and outstanding shares of common stock $0.001
par value per share (the “Shares”) of SUPERLIGHT HOLDINGS, INC., a Delaware
corporation (the “Company”), which Shares constitute, as of the date hereof, all
of the issued and outstanding capital stock of the Company.

B. Buyers hold 90,304,397 shares of common stock, $0.0001 par value per share,
of Seller (the “Purchase Price Shares”), and Buyers have agreed to transfer such
shares back to Seller for cancellation (the “Repurchase”).

C. In connection with the Repurchase, Buyers wish to acquire from Seller, and
Seller wishes to transfer to Buyers, the Shares, upon the terms and subject to
the conditions set forth herein.

Accordingly, the parties hereto agree as follows:

1. Purchase and Sale of Stock.

(a) Purchased Shares. Subject to the terms and conditions provided below, Seller
shall sell and transfer to Buyers and Buyers shall purchase from Seller, on the
Closing Date (as defined in Section 1(c)), all of the Shares.

(b) Purchase Price. The purchase price for the Shares shall be the transfer and
delivery by Buyers to Seller of the Purchase Price Shares, deliverable as
provided in Section 2(b).

(c) Closing. The closing of the transactions contemplated in this Agreement (the
“Closing”) shall take place as soon as practicable following the execution of
this Agreement. The date on which the Closing occurs shall be referred to herein
as the Closing Date (the “Closing Date”).

2. Closing.

(a) Transfer of Shares. At the Closing, Seller shall deliver to Buyers
certificates representing the Shares, duly endorsed to Buyers or as directed by
Buyers, which delivery shall vest Buyers with good and marketable title to all
of the issued and outstanding shares of capital stock of the Company, free and
clear of all liens and encumbrances.

(b) Payment of Purchase Price. At the Closing, Buyers shall deliver to Seller a
certificate or certificates representing the Purchase Price Shares duly endorsed
to Seller, which delivery shall vest Seller with good and marketable title to
the Purchase Price Shares, free and clear of all liens and encumbrances.

3. Representations and Warranties of Seller. Seller represents and warrants to
Buyers as of the date hereof as follows:

(a) Corporate Authorization; Enforceability. The execution, delivery and
performance by Seller of this Agreement is within the corporate powers and has
been, duly authorized by all necessary corporate action on the part of Seller.
This Agreement has been duly executed and delivered by Seller and constitutes
the valid and binding agreement of Seller, enforceable against Seller in
accordance with its terms, except to the extent that its enforceability may be
subject to applicable bankruptcy, insolvency, reorganization, moratorium and
similar Laws affecting the enforcement of creditors’ rights generally and by
general equitable principles.

1

 

(b) Governmental Authorization. The execution, delivery and performance by
Seller of this Agreement requires no consent, approval, Order, authorization or
action by or in respect of, or filing with, any Governmental Authority.

(c) Non-Contravention; Consents. The execution, delivery and performance by
Seller of this Agreement and the consummation of the transactions contemplated
hereby do not (i) violate the certificate of incorporation or bylaws of Seller
or (ii) violate any applicable Law or Order.

(d) Capitalization. As of the date hereof, Seller owns the Shares, which shares
represent 100% of the authorized, issued and outstanding capital stock of the
Company. The Shares are duly authorized, validly issued, fully-paid,
non-assessable and free and clear of any Liens.

4. Representations and Warranties of Buyers. Buyers, jointly and severally,
represent and warrant to Seller as of the date hereof as follows:

(a) Enforceability. The execution, delivery and performance by Buyers of this
Agreement are within Buyers’ powers. This Agreement has been duly executed and
delivered by Buyers and constitutes the valid and binding agreement of Buyers,
enforceable against Buyers in accordance with its terms, except to the extent
that its enforceability may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting the enforcement of
creditors' rights generally and by general equitable principles.

(b) Governmental Authorization. The execution, delivery and performance by
Buyers of this Agreement require no consent, approval, Order, authorization or
action by or in respect of, or filing with, any Governmental Authority.

(c) Non-Contravention; Consents. The execution, delivery and performance by
Buyers of this Agreement, and the consummation of the transactions contemplated
hereby do not violate any applicable Law or Order.

(d) Purchase for Investment. Buyers are financially able to bear the economic
risks of acquiring an interest in the Company and the other transactions
contemplated hereby, and have no need for liquidity in this investment. Buyers
have such knowledge and experience in financial and business matters in general,
and with respect to businesses of a nature similar to the business of the
Company, so as to be capable of evaluating the merits and risks of, and making
an informed business decision with regard to, the acquisition of the Shares.
Buyers are acquiring the Shares solely for their own account and not with a view
to or for resale in connection with any distribution or public offering thereof,
within the meaning of any applicable securities laws and regulations, unless
such distribution or offering is registered under the Securities Act of 1933, as
amended (the “Securities Act”), or an exemption from such registration is
available. Buyers have (i) received all the information they have deemed
necessary to make an informed investment decision with respect to the
acquisition of the Shares, (ii) had an opportunity to make such investigation as
they have desired pertaining to the Company and the acquisition of an interest
therein, and to verify the information which is, and has been, made available to
them and (iii) had the opportunity to ask questions of Seller concerning the
Company. Buyers have received no public solicitation or advertisement with
respect to the offer or sale of the Shares. Buyers realize that the Shares are
“restricted securities” as that term is defined in Rule 144 promulgated by the
Securities and Exchange Commission under the Securities Act, the resale of the
Shares is restricted by federal and state securities laws and, accordingly, the
Shares must be held indefinitely unless their resale is subsequently registered
under the Securities Act or an exemption from such registration is available for
their resale. Buyers understand that any resale of the Shares by them must be
registered under the Securities Act (and any applicable state securities law) or
be effected in circumstances that, in the opinion of counsel for the Company at
the time, create an exemption or otherwise do not require registration under the
Securities Act (or applicable state securities laws). Buyers acknowledge and
consent that certificates now or hereafter issued for the Shares will bear a
legend substantially as follows:

2

 

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR QUALIFIED UNDER
ANY APPLICABLE STATE SECURITIES LAWS (THE “STATE ACTS”), HAVE BEEN ACQUIRED FOR
INVESTMENT AND MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO A REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND
QUALIFICATION UNDER THE STATE ACTS OR PURSUANT TO EXEMPTIONS FROM SUCH
REGISTRATION OR QUALIFICATION REQUIREMENTS (INCLUDING, IN THE CASE OF THE
SECURITIES ACT, THE EXEMPTIONS AFFORDED BY SECTION 4(1) OF THE SECURITIES ACT
AND RULE 144 THEREUNDER). AS A PRECONDITION TO ANY SUCH TRANSFER, THE ISSUER OF
THESE SECURITIES SHALL BE FURNISHED WITH AN OPINION OF COUNSEL OPINING AS TO THE
AVAILABILITY OF EXEMPTIONS FROM SUCH REGISTRATION AND QUALIFICATION AND/OR SUCH
OTHER EVIDENCE AS MAY BE SATISFACTORY THERETO THAT ANY SUCH TRANSFER WILL NOT
VIOLATE THE SECURITIES LAWS.

Buyers understand that the Shares are being sold to them pursuant to the
exemption from registration contained in Section 4(1) of the Securities Act and
that Seller is relying upon the representations made herein as one of the bases
for claiming the Section 4(1) exemption.

(e) Liabilities. Following the Closing, Seller will have no debts, liabilities
or obligations relating to the Company or its business or activities, whether
before or after the Closing, and there are no outstanding guaranties,
performance or payment bonds, letters of credit or other contingent contractual
obligations that have been undertaken by Seller directly or indirectly in
relation to the Company or its business and that may survive the Closing.

(f) Title to Purchase Price Shares. Buyers are the sole record and beneficial
owners of the Purchase Price Shares. At Closing, Buyers will have good and
marketable title to the Purchase Price Shares, which Purchase Price Shares are,
and at the Closing will be, free and clear of all options, warrants, pledges,
claims, liens and encumbrances, and any restrictions or limitations prohibiting
or restricting transfer to Seller, except for restrictions on transfer as
contemplated by applicable securities laws.

5. Indemnification and Release.

(a) Indemnification. Buyers covenant and agree to jointly and severally
indemnify, defend, protect and hold harmless Seller, and its officers,
directors, employees, stockholders, agents, representatives and affiliates
(collectively, together with Seller, the “Seller Indemnified Parties”) at all
times from and after the date of this Agreement from and against all losses,
liabilities, damages, claims, actions, suits, proceedings, demands, assessments,
adjustments, costs and expenses (including specifically, but without limitation,
reasonable attorneys’ fees and expenses of investigation), whether or not
involving a third party claim and regardless of any negligence of any Seller
Indemnified Party (collectively, “Losses”), incurred by any Seller Indemnified
Party as a result of or arising from (i) any breach of the representations and
warranties of Buyers set forth herein or in certificates delivered in connection
herewith, (ii) any breach or nonfulfillment of any covenant or agreement on the
part of Buyers under this Agreement, (iii) any debt, liability or obligation of
the Company, whether incurred or arising prior to the date hereof or after, (iv)
any debt, liability or obligation of Seller for actions taken prior to that
certain merger by and between Seller, Seller’s wholly owned subsidiary, Be
Active Acquisition Corp. and Be Active Brands, Inc. (the “Merger”), including,
without limitation, any amounts due or owing to any former officer, director or
Affiliate of Seller, (v) the conduct and operations of the business of the
Company whether before or after the Closing, (vi) claims asserted against the
Company whether arising before or after the Closing, or (vii) any federal or
state income tax payable by Seller and attributable to the transaction
contemplated by this Agreement or activities prior to the Merger or with respect
to the Company after the Merger.

3

 

(b) Third Party Claims.

(i) If any claim or liability (a “Third-Party Claim”) should be asserted against
any of the Seller Indemnified Parties (the “Indemnitee”) by a third party after
the Closing for which Buyers have an indemnification obligation under the terms
of Section 5(a), then the Indemnitee shall notify Buyers (the “Indemnitor”)
within 20 days after the Third-Party Claim is asserted by a third party (said
notification being referred to as a “Claim Notice”) and give the Indemnitor a
reasonable opportunity to take part in any examination of the books and records
of the Indemnitee relating to such Third-Party Claim and to assume the defense
of such Third-Party Claim and in connection therewith and to conduct any
proceedings or negotiations relating thereto and necessary or appropriate to
defend the Indemnitee and/or settle the Third-Party Claim. The expenses
(including reasonable attorneys’ fees) of all negotiations, proceedings,
contests, lawsuits or settlements with respect to any Third-Party Claim shall be
borne by the Indemnitor. If the Indemnitor agrees to assume the defense of any
Third-Party Claim in writing within 20 days after the Claim Notice of such
Third-Party Claim has been delivered, through counsel reasonably satisfactory to
Indemnitee, then the Indemnitor shall be entitled to control the conduct of such
defense, and shall be responsible for any expenses of the Indemnitee in
connection with the defense of such Third-Party Claim so long as the Indemnitor
continues such defense until the final resolution of such Third-Party Claim. The
Indemnitor shall be responsible for paying all settlements made or judgments
entered with respect to any Third-Party Claim the defense of which has been
assumed by the Indemnitor. Except as provided in subsection (ii) below, both the
Indemnitor and the Indemnitee must approve any settlement of a Third-Party
Claim. A failure by the Indemnitee to timely give the Claim Notice shall not
excuse Indemnitor from any indemnification liability except only to the extent
that the Indemnitor is materially and adversely prejudiced by such failure.

(ii) If the Indemnitor shall not agree to assume the defense of any Third-Party
Claim in writing within 20 days after the Claim Notice of such Third-Party Claim
has been delivered, or shall fail to continue such defense until the final
resolution of such Third-Party Claim, then the Indemnitee may defend against
such Third-Party Claim in such manner as it may deem appropriate and the
Indemnitee may settle such Third-Party Claim, in its sole discretion, on such
terms as it may deem appropriate. The Indemnitor shall promptly reimburse the
Indemnitee for the amount of all settlement payments and expenses, legal and
otherwise, incurred by the Indemnitee in connection with the defense or
settlement of such Third-Party Claim. If no settlement of such Third-Party Claim
is made, then the Indemnitor shall satisfy any judgment rendered with respect to
such Third-Party Claim before the Indemnitee is required to do so, and pay all
expenses, legal or otherwise, incurred by the Indemnitee in the defense against
such Third-Party Claim.

(c) Non-Third-Party Claims. Upon discovery of any claim for which Buyers have an
indemnification obligation under the terms of this Section 5 which does not
involve a claim by a third party against the Indemnitee, the Indemnitee shall
give prompt notice to Buyers of such claim and, in any case, shall give Buyers
such notice within 30 days of such discovery. A failure by Indemnitee to timely
give the foregoing notice to Buyers shall not excuse Buyers from any
indemnification liability except to the extent that Buyers are materially and
adversely prejudiced by such failure.

(d) Release. Buyers, on behalf of themselves and their Related Parties, hereby
release and forever discharge Seller and its individual, joint or mutual, past
and present representatives, Affiliates, officers, directors, employees, agents,
attorneys, stockholders, controlling persons, subsidiaries, successors and
assigns (individually, a “Releasee” and collectively, “Releasees”) from any and
all claims, demands, proceedings, causes of action, orders, obligations,
contracts, agreements, debts and liabilities whatsoever, whether known or
unknown, suspected or unsuspected, both at law and in equity, which Buyers or
any of their Related Parties now have or have ever had against any Releasee.
Buyers hereby irrevocably covenant to refrain from, directly or indirectly,
asserting any claim or demand, or commencing, instituting or causing to be
commenced, any proceeding of any kind against any Releasee, based upon any
matter released hereby. “Related Parties” shall mean, with respect to Buyers,
(i) any Person that directly or indirectly controls, is directly or indirectly
controlled by, or is directly or indirectly under common control with Buyers,
(ii) any Person in which Buyers hold a Material Interest or (iii) any Person
with respect to which any Buyer serves as a general partner or a trustee (or in
a similar capacity). For purposes of this definition, “Material Interest” shall
mean direct or indirect beneficial ownership (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended) of voting securities or other
voting interests representing at least ten percent (10%) of the outstanding
voting power of a Person or equity securities or other equity interests
representing at least ten percent (10%) of the outstanding equity securities or
equity interests in a Person.

4

 

6. Definitions. As used in this Agreement:

(a) “Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with the first
Person. For the purposes of this definition, “Control,” when used with respect
to any Person, means the possession, directly or indirectly, of the power to (i)
vote 10% or more of the securities having ordinary voting power for the election
of directors (or comparable positions) of such Person or (ii) direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise, and the terms
“Controlling” and “Controlled” have meanings correlative to the foregoing;

(b) “Governmental Authority” means any domestic or foreign governmental or
regulatory authority;

(c) “Law” means any federal, state or local statute, law, rule, regulation,
ordinance, code, Permit, license, policy or rule of common law;

(d) “Lien” means, with respect to any property or asset, any mortgage, lien,
pledge, charge, security interest, encumbrance or other adverse claim of any
kind in respect of such property or asset. For purposes of this Agreement, a
Person will be deemed to own, subject to a Lien, any property or asset which it
has acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such property or asset;

(e) “Order” means any judgment, injunction, judicial or administrative order or
decree;

(f) “Permit” means any government or regulatory license, authorization, permit,
franchise, consent or approval; and

(h) “Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

7. Miscellaneous.

(a) Counterparts. This Agreement may be signed in any number of counterparts,
each of which will be deemed an original but all of which together shall
constitute one and the same instrument.

(b) Amendments and Waivers.

(i) Any provision of this Agreement may be amended or waived if, but only if,
such amendment or waiver is in writing and is signed, in the case of an
amendment, by each party to this Agreement, or in the case of a waiver, by the
party against whom the waiver is to be effective.

(ii) No failure or delay by any party in exercising any right, power or
privilege hereunder will operate as a waiver thereof nor will any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided will be cumulative and not exclusive of any rights or remedies provided
by Law.

5

 

(c) Successors and Assigns. The provisions of this Agreement will be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that no party may assign, delegate or otherwise
transfer (including by operation of Law) any of its rights or obligations under
this Agreement without the consent of each other party hereto.

(d) No Third Party Beneficiaries. This Agreement is for the sole benefit of the
parties hereto and their permitted successors and assigns and nothing herein
expressed or implied will give or be construed to give to any Person, other than
the parties hereto, those referenced in Section 5 above, and such permitted
successors and assigns, any legal or equitable rights hereunder.

(e) Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal substantive law of the State of New York.

(f) Headings. The headings in this Agreement are for convenience of reference
only and will not control or affect the meaning or construction of any
provisions hereof.

(g) Entire Agreement. This Agreement constitutes the entire agreement among the
parties with respect to the subject matter of this Agreement. This Agreement
supersedes all prior agreements and understandings, both oral and written,
between the parties with respect to the subject matter hereof of this Agreement.

(h) Severability. If any provision of this Agreement or the application of any
such provision to any Person or circumstance is held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, the remainder
of the provisions of this Agreement (or the application of such provision in
other jurisdictions or to Persons or circumstances other than those to which it
was held invalid, illegal or unenforceable) will in no way be affected, impaired
or invalidated, and to the extent permitted by applicable Law, any such
provision will be restricted in applicability or reformed to the minimum extent
required for such provision to be enforceable. This provision will be
interpreted and enforced to give effect to the original written intent of the
parties prior to the determination of such invalidity or unenforceability.

(i) Notices. Any notice, request or other communication hereunder shall be given
in writing and shall be served either personally, by overnight delivery or
delivered by mail, certified return receipt and addressed to the following
addresses:



(a)If to Buyers:





(b)If to Seller:

 

 

 

 

[Signature Page Follows]

6

 

[SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT]

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered, effective as of the date first above written.



“SELLER”

 

BE ACTIVE HOLDINGS, INC.

 

 

By:________________________________
Name: Marc Wexler
Title: Chief Executive Officer

 

 

“BUYERS”

 

Zeev Joseph Kiper

____________________________________

No. of Shares:

  

Hana Abu

____________________________________

No. of Shares:

 
 

7



 

